ORDER

PER CURIAM:
AND NOW, this 2nd day of June, 1998, upon consideration of the Report and Recommendations of the Disciplinary Board dated April 6,1998, it is hereby
ORDERED that THOMAS C. GORDON be and he is SUSPENDED from the Bar of this Commonwealth for a period of five (5) years, retroactive to October 24,1994, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
*516It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.